Citation Nr: 0111033	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  96-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected traumatic, degenerative 
spondylosis of the cervical and dorsal spine with chronic low 
back, shoulder and neck pain, is appropriate.

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected bilateral varicose veins, is 
appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from July 1981 to October 
1982, and from September 1983 to June 1993.

This appeal arises from a June 1994, Department of Veterans 
Affairs Regional Office, Montgomery, Alabama (VARO) rating 
decision, which, in pertinent part, granted the appellant 
entitlement to service connection for traumatic arthritis of 
the cervical and dorsal spine, evaluated as 10 percent 
disabling; and entitlement to service connection for 
bilateral varicose veins, evaluated as 0 percent disabling.  
VARO subsequently granted entitlement to an increased rating 
from 0 to 10 percent disabling for bilateral varicose veins 
in a February 1997 rating decision.

The Board denied the appellant's claim for higher disability 
evaluations in an October 1998 decision.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), and the Board's decision was vacated 
regarding the issues of entitlement to an increased rating 
for service-connected traumatic, degenerative spondylosis of 
the cervical and dorsal spine with chronic low back, shoulder 
and neck pain, and bilateral varicose veins, pursuant to a 
April 1999 Order, following a Joint Motion for Remand and to 
Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's October 1998 decision regarding the 
above issues and remand the matter so that the Board could 
provide adequate reasons and bases for its decision.  The 
Court granted the joint motion and remanded the case to the 
Board.

Regarding the appellant's claim for higher disability 
ratings, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the appellant's claim for higher evaluations for 
traumatic, degenerative spondylosis of the cervical and 
dorsal spine with chronic low back shoulder and neck pain, 
and bilateral varicose veins is based on the assignment of 
initial ratings for disability following an initial award of 
service connection.  In Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, No. 
96-947, slip op. at 8-9; Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized these issues 
regarding a higher disability rating in order to comply with 
the opinion by the Court in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
she is aware that her appeal involves the RO's assignment of 
initial disability evaluations.  Consequently, the Board sees 
no prejudice to the appellant in characterizing the issues on 
appeal to properly reflect her disagreement with the initial 
disability evaluations assigned for her service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

It is apparent from the record that prior to the mailing of 
notice to the appellant that her appeal had been certified 
and transferred to the Board, she submitted additional 
medical evidence relevant to her appeal for higher ratings 
which was timely received at VARO and associated with her 
claims folder.  However, VARO did not review this evidence 
relative to her appeal or initiate appropriate rating 
activity for disposition.  Thus, pursuant to 38 C.F.R. 
§§ 19.37(b), 19.31 (2000), the Board has no alternative and 
is compelled to refer this additional evidence to VARO for 
review and disposition.

This issue is therefore REMANDED to VARO for the following 
action:

VARO should complete the appropriate 
rating activity for review and 
disposition of the issues on appeal with 
consideration of the additional evidence, 
and, if VARO continues to deny the 
appellant's claim, furnish her and her 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part unless he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



